Title: Thomas Jefferson to Samuel H. Smith, 21 September 1814
From: Jefferson, Thomas
To: Smith, Samuel Harrison


            Dear Sir  Monticello Sep. 21. 14.
            I learn from the Newspapers that the Vandalism of our enemy has triumphed at Washington over science as well as the Arts, by the destruction of the public library with the noble edifice in which it was deposited.
			 of this transaction, as of that of Copenhagen, the world will entertain but one
			 sentiment. they will
			 see a nation suddenly withdrawn from a great war, full armed and full handed, taking advantage of another whom they had recently forced
			 into it, unarmed, and unprepared, to indulge themselves in acts of barbarism which do not belong to a civilised age. when Van Ghent destroyed their shipping at Chatham, and De Ruyter rode triumphantly up the Thames, he might in like manner, by the acknolegement of their own historians, have forced all their ships up to London bridge, and there have burnt them, the tower, & city, had these examples been then set. London, when thus menaced, was near a thousand years old, Washington is but in it’s teens.I presume it
			 will be among the early objects of Congress to recommence their collection. this will be difficult while the
			 war continues, and intercourse with
			 Europe is attended with so much risk. you know my collection, it’s condition and extent. I have been 50. years making it, & have spared no pains, opportunity or expence to make it what it is.
			 while residing in Paris I devoted every afternoon I was disengaged, for a summer or two, in examining all the principal bookstores, turning over every book with my own hands, and putting by every
			 thing which related to America, and indeed whatever was rare & valuable in every science. besides this, I had standing orders, during the whole time I was in Europe, in it’s principal
			 book-marts,
			 particularly Amsterdam, Frankfort, Madrid and London, for such works relating to America as could not be found in Paris. so that, in that department, particularly, such a collection was made as probably can never again be effected;
			 because it is hardly probable that the same opportunities, the same time, industry, perseverance, and expence, with some knolege of the bibliography of the subject would again happen to be in
			 concurrence.during the same period, and after my return to America, I was led to procure also whatever related to the duties of those in the high concerns of the nation. so that the
			 collection, which I suppose is of between 9. and 10,000. volumes, while it includes what is chiefly valuable in science and literature generally, extends more particularly to whatever belongs to
			 the
			 American statesman. in the diplomatic and Parliamentary branches, it is particularly full. it is long since I have been sensible it ought not to continue private property, and had provided that,
			 at
			 my death, Congress should have the refusal of it, at their own price. but the loss they have now incurred makes the present, the proper moment for their accomodation, without regard to the small
			 remnant of time, and the barren use of my enjoying it.I ask of your friendship therefore to make for me the tender of it to the library committee of Congress, not knowing myself of whom the
			 committee consists. I inclose you the catalogue, which will enable them to judge of it’s contents. nearly the whole are well bound, abundance of them elegantly, and of the choicest editions
			 existing. 
			 they may be valued by persons named by themselves, and the payment made convenient to the public. it may be, for instance in such annual instalments as the law of Congress has left at their
			 disposal,
			 or in stock of any kind of their late loans, or of any loan they may institute at this session, so as to spare the present calls of our country, and await it’s days of peace and prosperity. they may enter
			 nevertheless into immediate use of it, as 18. or 20. waggons would place it in Washington in a single trip of a fortnight.—I should be willing indeed to retain a few of the books to amuse the time I have yet to pass, which might be valued with the rest, but the not included in the sum of valuation until they should be restored at my death, which I would carefully provide for, so that the whole library, as it stands in the catalogue at this moment
			 should be theirs, without any garbling. those I should like to retain would be chiefly classical and
			 Mathematical, some few in other branches, &
			 particularly one of the five encyclopedias in the
			 catalogue. but this, if not acceptable, would not be urged. I must add that I have
			 not revised the library since I came home to live, so that it is probable some of the books may be missing,
			 except
			 in the chapters of Law and
			 divinity, which have been revised, and stand exactly as in
			 the catalogue. the return of the Catalogue will of course be needed, whether the tender be accepted or not. I do
			 not know that it contains any branch of science which Congress would wish to exclude from their collection. there is in fact no subject to which a member of Congress may not have occasion to
			 refer.
			 but such a wish would not correspond with my views of preventing it’s dismemberment. my desire is either to place it in their hands entire, or to preserve it so here. I am engaged in making an
			 Alphabetical Index of the authors’ names, to be annexed to the catalogue in order to facilitate the finding their works in the catalogue, which I will forward to you as soon as compleated. any
			 agreement you shall be so good as to take the trouble of entering into with the committee, I hereby confirm. Accept the assurance of my great esteem and respect.
            Th:
                Jefferson
          